Opinion of the Oourt by
Judge Eobertson:
Burnam, for appellant.
Cardwell, for appellee.
Benton, as first and principal defendant, being party to tbe issue and apparently interested therein was, as adjudged by the circuit court, incompetent as a witness for his volunteer co-deft.
The execution of A. M. Merrill’s note to Benton in discharge of Z. C. Merrell’s note to him, and also of Z. 0. Merrell’s note to Townsend implied prima facie, that Benton then owned both of those notes. Townsend neither offered to become a party nor was apparently a necessary party to this suit, attaching the comprehensive note to Benton as his own exclusive property, and, without proof that the appellant, B. L. Crawford, held a beneficial interest in it, he had no right to intervene as a party. Even Benton’s rejected deposition would not, if admitted as competent, prove that Z. 0. Merrell’s note to Townsend was executed through mistake to him alone, nor why it was so executed, if Crawford was equally interested as joint owner of the consideration of it, nor would it show satisfactorily why Benton was in possesion of the note to Townsend, nor why, so soon after his delivery of that note as well as Z. 0. Merrell’s note to himself to Bichardson for collection, he assigned to Crawford Bichard’s receipt to him for both notes. He does not state that he sold those notes to Crawford or received from him a valuable consideration, for that assignment.
Nor does either Benton or Bichardson attempt to explain why Benton thus assigned Townsend’s interest, nor wñy, after the assignment, A. M. Merrell’s note for the amount of both notes was executed, not to Crawford, but to Benton, if Crawford, and not Benton, was the beneficial owner of all. Nor is there any explanation of Benton’s urgent attempt to collect the amount of A. M. Merrell’s note about the time of the Us mote in this case.
Altogether it seems quite clear to us that Crawford has no just cause to complain of the decree subjecting A. M. Merrell’s note to Benton to the payment of Benton’s debt.
Wherefore, the judgment is affirmed.